Citation Nr: 1220642	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-47 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent for degenerative disc disease of the lumbar thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded for further procedural and evidentiary development.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  In July 2009, the Veteran submitted an Authorization and Consent to Release Information for Mid-America Physical Therapy.  The RO attempted to obtain these records from Mid-America Physical Therapy in September 2009.  No response was received, and it does not appear that the RO issued a follow-up request to that facility.  

In an April 2011 letter, the RO requested that the Veteran provide an updated release form so that another attempt could be made to obtain records from Mid-America Physical Therapy.  Shortly thereafter, the Veteran sent an additional Authorization and Consent to Release Information for Mid-America Physical Therapy.  The RO subsequently issued another letter to the Veteran explaining that he had failed to provide the dates of treatment and asking that the Veteran to complete and return another VA Form 21-4142, Authorization and Consent to Release Information, for each provider.  In October 2011, the Veteran's representative appears to have mailed the RO a letter from the Mid-America Physical Therapy which provided the specific dates of the Veteran's treatment.  It appears that the RO did not further attempt to obtain these records, however, because the Veteran did not provide an additional VA Form 2104142.

The Board acknowledges that the Veteran never submitted another VA Form 21-4142 for Mid-America Physical Therapy as requested by the RO in the September 2011 letter; however, the Veteran's representative did provide the dates of his treatment at Mid-America Physical Therapy.  Under these circumstances, given that the RO's request was not ignored, but rather the response was merely incomplete, the Board finds that one additional effort should be made to obtain a new VA Form 21-4142.  

While the case is in remand status, the RO should also ask the Veteran to provide a VA Form 21-4142 for Select Physical Therapy with James Heeter, Physical Therapist.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his back disability that is not already in the record on appeal.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain treatment records on his behalf.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

In particular, the Veteran should be asked to complete a VA Form 21-4142 for Mid-America Physical Therapy for treatment he received for the period from September 2006 to January 2008 so that VA can obtain treatment records on his behalf.  Also, the Veteran should be asked to provide the dates, if possible, for treatment at Select Physical Therapy with James Heeter, Physical Therapist.

2.  After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


